DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on June 17, 2022 is being considered.
Applicant’s arguments filed on June 17, 2022 with respect to rejections of claims 1 – 20 under Qiao in view of Peterson have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Qiao (USPAT 10,178,190), which discloses obtaining webpage clickstream data of a current user. Click path correlation is computed between the current user and other users using the clickstream data. Other users are selected, where click path correlation of the other users with the current user ranks highest. Comprehensive weight is configured in connection to preset tags of webpages visited by the selected users. User correlation is computed between the current user and the other users based on the preset tags and the comprehensive weight; Peterson (USPGPUB 2010/0076818), which discloses a method for collecting user data and constructing a user profile as a digital content vending machine, DCVM is employed which includes an infrastructure and an inventory on a client in a computerized device. The infrastructure presents a graphical user interface on the client which may metaphorically resemble a pillar cover or a plurality of stores operated by vendors. User-customers shop by navigating the pillars or visiting the stores, thus viewing and selecting assets (inventory) and their actions during this are monitored to collect data; and Marschner (USPAT 10,733,198), discloses receiving an input data set comprising multiple rows by a data pre-processing system, where each row comprises values of multiple attributes, including a value of a composite attribute that is nested and comprises attributes including another composite attribute and configuring attribute values of a subset of the input data set arranged in columns for display, could be used as an obviousness type office action.
The combination of the above-mentioned prior arts does not explicitly teach parsing the tree into an algebraic representation of the tree; identifying a plurality of terms in the algebraic representation, each term in the terms comprising at least two factors, each of the two factors associated with a dataset in the plurality of datasets; generating a metadata object of the plurality of terms; serializing the metadata object to generate serialized terms; and storing the serialized terms in a metadata file associated with the plurality of datasets; and re-constructing a composite dataset including the plurality of datasets in response to a command by generating at least one partial dataset based on the serialized terms – as disclosed in independent claims 1, 8, and 15. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162